Case 1:19-cv-02026-FB-JRC Document 30 Filed 10/03/19 Page 1 of 1 PageID #: 234




October 3, 2019


Via ECF
Magistrate Judge Cheryl L. Pollak
The United States District Court Judge
Eastern District Court
225 Cadman Plaza East
Brooklyn, NY 11201



        Re:       O’Rourke v. Koon Chun Hing Kee Soy & Sauce Factor, Ltd. v. Yang et al., Case No.:
                  1:19-cv-02026-FB-CLP
                  NO ACTION REQUIRED BY COURT LETTER



Dear Judge Pollak,

        Please accept this letter as Plaintiff’s response to the Court’s inquiry as to the five subpoenas
duces tecum filed at ECF docket numbers 23, 24, 25, 26 and 27. The defendants were served the
subpoenas via ECF, and no action is required by the Court with respect to same.


Very truly yours,



Peter Sverd, Esq.
